           Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                           CIVIL ACTION NO. 19-10527-IT


JEAN REGIS and VERLANDE REGIS,
on their own behalf and on behalf of their
minor children, M, J, and H,
                        Plaintiffs,
v.

WILLIAM GROSS, WILLIAM FEENEY,
MATTHEW PIEROWAY, JOHN DOES
1-10, and THE CITY OF BOSTON,
                    Defendants.


          MATHEW PIEROWAY’S ANSWER TO PLAINTIFFS’ COMPLAINT
    _________________________________________________________________________

       Defendant, Mathew Pieroway (“Pieroway”), 1 answers Plaintiffs’ Complaint as follows:

                                            INTRODUCTION

        The first unnumbered paragraph of Plaintiffs’ Complaint is introductory in nature and,
therefore, no response from Pieroway is required.

1.      Pieroway admits that he and other officers of the Boston Police Department entered the
Regis family’s home in the early morning of November 27, 2018. Pieroway denies the
remaining allegations contained in Paragraph 1 to the extent they pertain to him. Pieroway is
without knowledge or information sufficient to enable him to admit or deny the remaining
allegations.

                                             JURISDICTION

2.     Paragraph 2 is a statement concerning jurisdiction to which no response from Pieroway is
required.

                                                  PARTIES

3.      Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 3.



1
       Pieroway spells his first name with only one “t”.
          Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 2 of 9




4.      Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 4.

5.     Pieroway admits that William Gross is the Commissioner of the Boston Police
Department. The remainder of the allegations contained in Paragraph 5 constitute legal
conclusions to which no response is required.

6.     Pieroway admits that Feeney was a duly appointed police officer of the Boston Police
Department on the date of the alleged incident. The remainder of the allegations contained in
Paragraph 6 constitute legal conclusions to which no response is required.

7.      Pieroway admits that on the date of the alleged incident he was a duly appointed police
officer of the Boston Police Department acting under color of law. The remainder of the
allegations contained in Paragraph 7 constitute legal conclusions to which no response is
required.

8.      Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 8.

9.     Pieroway admits the allegations contained in Paragraph 9.

                                           FACTS

10.     Pieroway admits that 41 Faneuil St. is a multi-unit apartment building. Pieroway is
without knowledge or information sufficient to enable him to admit or deny the remaining
allegations contained in Paragraph 10.

11.    Pieroway admits that at around 4:30 a.m. on November 27, 2018, a Drug Control Unit
arrived at 41 Faneuil St. to execute a search warrant for apartment 139. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations
contained in Paragraph 11.

12.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 12.

13.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 13.

14.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 14.

15.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 15.

16.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 16.

                                              2
           Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 3 of 9




17.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 17.

18.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 18.

19.    Pieroway denies that Jean, Verlande, and M were kept in handcuffs for 20 minutes.
Pieroway is without knowledge or information sufficient to enable him to admit or deny the
remaining allegations contained in Paragraph 19.

20.     Paragraph 20 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway admits that
officers had been given a key to apartment 139. Pieroway denies the remaining allegations
contained in Paragraph 20 to the extent they pertain to him. Pieroway is without knowledge or
information sufficient to enable him to admit or deny the remaining allegations.

21.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 21.

22.    Pieroway admits that he told the family and the other officers that they had entered the
wrong apartment, but denies that it took 20 minutes before he did so. Pieroway admits that the
search warrant possessed by the officers listed apartment 139. Pieroway further admits that
Boston Police Department rules require identification of the premises to be searched. Pieroway
denies the remaining allegations contained in Paragraph 22 to the extent they pertain to him.
Pieroway is without knowledge or information sufficient to enable him to admit or deny the
remaining allegations.

23.     Pieroway admits that some apartments in the building were labeled with apartment
numbers on the outside of or near the apartment doors. Pieroway further admits that Boston
Police Department rules require entry personnel to be directed to the particular unit to be entered
and searched in a multi-unit dwelling. Pieroway further admits that the Regis family’s apartment
was the first apartment on the left. Pieroway denies the remaining allegations contained in
Paragraph 23 to the extent they pertain to him. Pieroway is without knowledge or information
sufficient to enable him to admit or deny the remaining allegations.

24.     Paragraph 24 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 24 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.

25.    Pieroway denies the allegations contained in Paragraph 25 to the extent they pertain to
him. Pieroway is without knowledge or information sufficient to enable him to admit or deny
the remaining allegations.




                                                3
           Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 4 of 9




26.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 26.

27.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 27.

28.     Pieroway is without knowledge or information sufficient to enable him to admit or deny
the allegations contained in Paragraph 28.

29.    Paragraph 29 contains several references to Rule 334 of the Boston Police Department,
the contents of which speak for itself. Pieroway is without knowledge or information sufficient
to enable him to admit or deny the remaining allegations contained in Paragraph 29.

                                     CAUSES OF ACTION

                          COUNT I – 42 U.S.C. §§ 1983 and 1988
                       (Against Defendants Feeney, Pieroway, and Does)

30.     Pieroway repeats and re-alleges his answers to Paragraphs 1 through 29 above as it set
forth fully herein.

31.     Paragraph 31 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 31 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.

32.     Paragraph 32 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 32 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.


                          COUNT II – 42 U.S.C. §§ 1983 and 1988
                       (Against the City of Boston and Defendant Gross)

33.     Pieroway repeats and re-alleges his answers to Paragraphs 1 through 32 above as if set
forth fully herein.

34.    Paragraph 34 is directed at a party other than Pieroway and, therefore, no response from
Pieroway is required. To the extent a response is required, Pieroway is without knowledge or
information sufficient to enable him to admit or deny the allegations contained in Paragraph 34.

35.    Paragraph 35 is directed at a party other than Pieroway and, therefore, no response from
Pieroway is required. To the extent a response is required, Pieroway is without knowledge or
information sufficient to enable him to admit or deny the allegations contained in Paragraph 35.


                                                4
           Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 5 of 9




36.    Paragraph 36 is directed at a party other than Pieroway and, therefore, no response from
Pieroway is required. To the extent a response is required, Pieroway is without knowledge or
information sufficient to enable him to admit or deny the allegations contained in Paragraph 36.

                COUNT III – VIOLATION OF M.G.L. c. 12 §§ 11H and 11I
                               (Against all Defendants)

37.     Pieroway repeats and re-alleges his answers to paragraphs 1 through 36 above as if set
forth fully herein.

38.     Paragraph 38 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 38 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.

39.     Paragraph 39 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 39 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.

                     COUNT IV – VIOLATION OF M.G.L. c. 66, § 10A
                              (Against the City of Boston)

40.     Pieroway repeats and re-alleges his answers to Paragraph 1 through 39 above as if set
forth fully herein.

41.    Paragraph 41 is directed a party other than Pieroway and, therefore, no response from
Pieroway is required. To the extent a response is required, Pieroway is without knowledge or
information sufficient to enable him to admit or deny the allegations contained in Paragraph 41.

                         COUNT V – ASSAULT AND BATTERY
                       (Against Defendants Feeney, Pieroway, and Does)

42.     Pieroway repeats and re-alleges his answers to Paragraphs 1 through 41 above as if set
forth fully herein.

43.     Paragraph 43 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 43 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.

44.     Paragraph 44 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 44 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.


                                                5
           Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 6 of 9




                  COUNT VI – FALSE ARREST AND IMPRISONMENT
                     (Against Defendants Feeney, Pieroway, and Does)

45.     Pieroway repeats and re-alleges his answers to Paragraph 1 through 44 above as if set
forth fully herein.

46.     Paragraph 46 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 46 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.

47.     Paragraph 47 calls for a legal conclusion rather than a factual response and, therefore, no
response from Pieroway is required. To the extent a response is required, Pieroway denies the
allegations contained in Paragraph 47 to the extent they pertain to him. Pieroway is without
knowledge or information sufficient to enable him to admit or deny the remaining allegations.

                                   PRAYERS FOR RELIEF

        The remaining paragraphs consist of Plaintiffs’ prayer for relief to which no response
from Pieroway is required. To the extent the remaining paragraphs can be construed as alleging
facts against Pieroway, they are denied.

                                 AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

          Plaintiffs’ complaint fails to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiffs’ injuries and/or damages, if any, were proximately caused by their own
negligent or intentional conduct and/or by the conduct of others, not by the conduct of Pieroway.

                              THIRD AFFIRMATIVE DEFENSE

       Pieroway, at all times, acted in good faith upon reasonable belief and that his actions
were in accordance with the Constitution and laws of the United States and the Commonwealth
of Massachusetts.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs are by their own acts, omissions, or negligence estopped from asserting any
claims against Pieroway.




                                                6
           Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 7 of 9




                               FIFTH AFFIRMATIVE DEFENSE

        Pieroway’s acts and/or conduct were performed according to, and protected by, law
and/or legal process and, therefore, the Plaintiffs cannot recover.

                               SIXTH AFFIRMATIVE DEFENSE

      Pieroway is immune from suit as he was engaging in discretionary functions pursuant to
M.G.L. c. 258 § 10(b).

                             SEVENTH AFFIRMATIVE DEFENSE

    None of Pieroway’s acts or omissions was a proximate cause of injuries or damages, if any,
allegedly sustained by the Plaintiffs. Nor were these alleged injuries or damages caused by any
person or entity within Pieroway’s responsibility or control.

                              EIGHTH AFFIRMATIVE DEFENSE

        Pieroway is immune from suit because his actions are protected by the doctrine of
qualified immunity.

                               NINTH AFFIRMATIVE DEFENSE

       Plaintiffs have not been deprived of any rights secured by either the Constitution, the
laws of the United States or of the Commonwealth of Massachusetts.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the doctrine of laches and/or the statute of limitations.

                            ELEVENTH AFFIRMATIVE DEFENSE

       Pieroway’s actions were lawful under the “fellow officer” rule.

                            TWELFTH AFFIRMATIVE DEFENSE

     Pieroway is immune from suit because his actions are protected by the doctrine of
common-law immunity.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Pieroway’s actions were lawful and justified because he was acting in self-defense.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       Pieroway is immune from suit and not subject to liability pursuant to M.G.L. c. 258, § 2.

                                                 7
           Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 8 of 9




                            FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs have not alleged that Pieroway engaged in threats, intimidation, or coercion for
the purpose of interfering or attempting to interfere with the exercise or enjoyment by Plaintiffs
of rights secured by the constitutions or laws of the Commonwealth of Massachusetts or United
States.

                                 DEMAND FOR JURY TRIAL

       Pieroway hereby demands a trial by jury on all issues so triable.


                                               Respectfully submitted,

                                               DEFENDANT, MATHEW PIEROWAY

                                               By his attorneys:

                                               Eugene L. O’Flaherty
                                               Corporation Counsel



                                               /s/ Nicole M. O’Connor
                                               Nicole M. O’Connor (BBO#675535)
                                               Senior Assistant Corporation Counsel
                                               Lena-Kate K. Ahern (BBO#688331)
                                               Assistant Corporation Counsel
                                               City of Boston Law Department
                                               City Hall, Room 615
                                               Boston, MA 02201
                                               (617) 635-4039 (O’Connor)
                                               (617) 635-4051 (Ahern)
                                               Nicole.OConnor@boston.gov
                                               Lena-Kate.Ahern@boston.gov




                                                 8
          Case 1:19-cv-10527-IT Document 14 Filed 05/01/19 Page 9 of 9




                               CERTIFICATE OF SERVICE

        I, Nicole M. O’Connor, hereby certify that a true copy of the above document was served
upon all parties of record via this court’s electronic filing system and upon any non-registered
parties via first class mail on the date listed below.



Date: May 1, 2019                           /s/ Nicole M. O’Connor
                                            Nicole M. O’Connor




                                               9
